Ladd, O. J.
1. Criminal law: transcript at expense of county: appeal. The rule may be regarded as settled in this State, though by a divided court, that any person convicted of crime who has taken an appeal to this court, and is without means to pay therefor, unless he has voluntarily placed himself m that situation, is entitled to appeal from an order denying a transcript of the evidence adduced upon his trial at the expense of the county. State v. Robbins, 106 Iowa, 692; State v. Wright, 111 Iowa, 622; State v. Stiedley, 133 Iowa, 31; State v. Goodsell, 136 Ia., 445.
*962. Same: voluntary conveyance of property: evidence. *95The defendant, when arrested, was possessed of ample means with which to make defense, but within five days thereafter conveyed all his property to a trustee, with authority to “ control the same, and if necessary, sell both the personal *96and real property for the payment of just debts, including the note referred to in the body of this.deed ($300 owing of purchase price), using for such purposes the personal property first, and, if that be not sufficient, the real estate or so much thereof as may be necessary to complete said payments,” the surplus to be divided among his children, share and share alike. This deed was not made because of any legal obligation so to do; but, if the information of his attorney is to be relied on, it was because the wife and children had earned the property’. How this was accomplished is not explained, and, for all that appears, it was by the rendition of such services as were owing the husband and father by virtue of that relationship. Moreover, the affidavit is on information, without giving the source, and is mere hearsay. The showing was not sufficient to indicate a moral consideration even, and the deed must be regarded as purely voluntary. As the property, after the satisfaction of all debts, was worth between $2,000 and $3,500, we have to inquire whether a person who 'has voluntarily dispossessed himself of the means necessary for his defense is in a situation to invoke the benefit of the statute, providing that, if he “ shall satisfy a judge of the district court from which the appeal is taken that he is unable to pay for a transcript of the evidence, such judge may order the same made at the expense of the county where said defendant was tried.”
Such is the benevolence of the law that a pauper even cannot for want- of funds be deprived of the same review of the proceedings against him in the court of last resort as is accorded his more fortunate neighbor; and this to the end that justice shall ever be administered “ equally to the rich and the poor.” But this does not mean that one who voluntarily makes of himself a pauper, and thereby purposely deprives himself of the means necessary to meet the expenses of his defense, can avail himself of this gratuity. Doing so subsequent to formal accusation is indicative of *97bad faitb, and, when unexplained, is evidence of the fraudulent purpose of avoiding bis own proper expenses by saddling tbem on tbe county. Ordinarily good faitb on the part of sucb an applicant is to be presumed and tbe statute proceeds on tbis theory; but it does not follow that tbe beneficence provided for tbe protection of tbe indigent can be made to serve as a reward for trickery and fraud in becoming sucb. If possessed of means ample to meet tbe expenses of conducting bis defense subsequent to tbe formal accusation in court, tbis condition is presumed to continue until the contrary appears, and is not met by proof of a purely voluntary transfer thereof under circumstances indicating bad faitb with tbe State. Tbe law abhors fraud, and will not bestow its bounty even for tbe protection of one accused of crime, unless tbe applicant comes into court with clean bands. He may be without present means, but, if so, tbe record is sucb as to warrant tbe conclusion that be voluntarily put himself in that situation for tbe very purpose of casting tbe burden of bis defense on tbe county, and, tbis being so, tbe court rightly adjudged that such conduct estopped him from claiming tbe benefit of tbe statute, and that be ought not to be assisted at tbe expense of tbe public.- — - Affirmed.